Citation Nr: 9914963	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
April 1956.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim.  The Board notes that the veteran's current claim was 
initially raised in June 1993.  Due to an earthquake in Los 
Angeles, the veteran's claims file was transferred from the 
Los Angeles RO to the Muskogee RO in February 1994.  In 
August 1994, the veteran's claim was denied by a rating 
decision of the Muskogee RO.  However, that rating decision 
did not become final as, in October 1994, the veteran's 
claims file was transferred back to the Los Angeles RO, which 
continued to develop the veteran's claim.  The claim was then 
denied by the Los Angeles RO in August 1995.  The veteran 
submitted a notice of disagreement with that rating decision 
in December 1995.  In February 1997, he was provided with a 
statement of the case.  His substantive appeal was received 
in March 1997.

In February 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a Travel 
Board hearing before the undersigned Member of the Board.  A 
complete transcript of the testimony is of record.  During 
his testimony, the veteran appeared to raise a claim that 
chronic obstructive pulmonary disease had arisen in service, 
as opposed to the theory of the present appeal, which is 
based upon a claim of delayed onset due to asbestos exposure.  
(See Transcript, pp. 14-20).  However, this claim of direct 
service connection has not been developed for appellate 
review, is not inextricably intertwined with the issue on 
appeal, and, accordingly, is referred to the RO for 
appropriate action. 


REMAND

Upon preliminary review of the evidentiary record in this 
case, it is noted that the veteran's DD Form 214 is of record 
and indicates that he served as a security patrolman during 
service.  Also of record is the veteran's AF Form 7, service 
personnel record, which indicates that his military 
occupational specialties were as a police helper and as an 
administrative helper.  On his list of military assignments, 
his duties are indicated as a utility helper while assigned 
to the 4915 Installation Squadron at Kirkland Air Force Base, 
from May 1954 to  June 1954.  His duty was as a carpenter 
helper while assigned to the 6607 Installation Squadron, 
operating in Greenland, from July 1954 to March 1955.  His 
subsequent duty assignments were listed as casual, air police 
helper, and administrative helper, assigned to the HQ, 2848th 
Air Base Wing Group at Norton Air Force Base, from April 1955 
to March 1956.

Preliminary review of service medical records reveals the 
veteran was treated for complaints of chest pain during 
service, and a diagnosis of pericarditis was made.  Post-
service medical records indicate treatment for acute 
pericarditis in September 1956, at the County of Los Angeles 
General Hospital.  Service connection for pericarditis was 
granted by a January 1957 rating decision.

However, the service medical records are entirely negative 
for any respiratory complaints or evidence of asbestos 
exposure.  Upon separation examination in February 1956, 
clinical findings regarding the lungs and chest were normal.  
Likewise, the September 1956 records from Los Angeles General 
Hospital, as well as numerous post-service VA examinations 
(November 1956, August 1959, January 1963, January 1965, and 
February 1977), were negative for respiratory complaints or 
evidence of asbestos exposure.  As recently as on VA 
examination in October 1990, the veteran had no respiratory 
complaints, and X-ray study of the lungs was normal.  At that 
time, the veteran reported a history of having been treated 
for pneumonia in 1955, but claimed no current residuals.

Beginning in 1992, VA outpatient treatment records indicate 
the veteran began being treated for complaints of shortness 
of breath, and was diagnosed with bronchitis and chronic 
obstructive pulmonary disease (COPD).  A VA hospitalization 
record from January 1992 indicated a diagnosis of COPD, 
although, at that time, the veteran reported a 25-year 
history of bronchitis and COPD.

The veteran first claimed service exposure to asbestos in 
June 1993.  He submitted numerous letters from a private 
attorney, indicating that the veteran was one of many 
shipyard workers being represented in claims against the 
manufacturers of asbestos products and shipyard companies 
which used such products.

Subsequent medical records indicate that the veteran is 
currently diagnosed with asbestos-related pulmonary disease.  
In particular, amongst other medical evidence received, a 
July 1993 report from the Austin Pulmonary and Critical Care 
unit indicates that X-ray study demonstrated pleural 
abnormalities consistent with asbestos exposure.  Also 
received was a June 1994 private medical report from
R. M. Gromis, M.D., who opined that chest X-ray study showed 
involvement of both pleura and parenchyma with asbestos and 
pulmonary function tests indicated both obstructive and 
restrictive disease.  It was stated that this combination of 
findings made the diagnosis of pulmonary asbestosis secure.

The report from Dr. Gromis also contained a detailed 
occupational history as related by the veteran, noting that 
he had worked for various companies as a joiner, carpenter, 
and shipwright from 1954 until he retired due to pulmonary 
disability in 1989.  It was also stated that, during the 
veteran's service from 1954 to 1956, he was a policeman who 
worked inside boiler rooms where there were airborne asbestos 
fibers.  The veteran reported working in water distillation 
plants, and he reported that asbestos material was used in 
the distillation process to treat polluted water.  He 
reported having been retired from service with a respiratory 
disability as a result.  The veteran further reported that, 
following service, around 1962, he had begun working in a 
shipyard where he participated in the demolition of ships 
that included asbestos pipes and other asbestos parts.  It 
was stated that, as a result of this work, he had experienced 
frequent and heavy asbestos exposure.  The veteran reported 
subsequent employment as a carpenter, doing a significant 
amount of demolition work that involved tearing out asbestos 
ceilings and insulation, and he reported frequent and heavy 
asbestos exposure from that work, as well.

The veteran's claims file was reviewed by a pulmonary 
specialist in June 1998.  It was noted that the veteran had a 
history of being a former cigarette smoker who had smoked one 
and a half packs a day for 34 years and then quit in about 
1992.  His reported history of asbestos exposure in service, 
as well as during post-service employment, was also reviewed.  
It was noted by the reviewing physician that the veteran 
appeared to have experienced some asbestos exposure in 
service, and a greater level of exposure after service.  The 
conclusion was that the veteran had a significant history of 
asbestos exposure, which had resulted in pleural thickening.  
It was noted that, because his exposure was apparently 
experienced both while in service and after he left service, 
it was difficult to determine which exposure had resulted in 
the asbestos pleural disease.

In February 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Member of the Board at a Travel Board 
hearing at the RO.  A complete transcript of the testimony is 
of record.  During that hearing, the veteran testified that 
he was exposed to asbestos while doing construction work and 
while working in a water distillation plant when assigned to 
Kirkland Air Force Base, assigned in Greenland, and assigned 
at Norton Air Force Base.  He asserted that he was exposed to 
asbestos at all three places.  (See Transcript, p. 4).  He 
further testified that he was in receipt of disability 
benefits from the Social Security Administration (SSA), and 
he reported having undergone a medical examination as part of 
his evaluation.  (See Transcript, pp. 23-24).  During the 
hearing, the veteran's representative also argued that the 
claim should be remanded in order to get the veteran's 
complete service personnel records, to include any 
performance evaluations, on the theory that they might verify 
asbestos exposure in service; and also to secure any further 
pertinent medical records, to include records of treatment at 
the County of Los Angeles General Hospital from 1956.  (See 
Transcript, p. 24).

The Board notes that the records from the County of Los 
Angeles General Hospital from 1956 are already contained 
within the claims file.  Therefore, there is no need to 
remand the appeal to obtain those records.

However, the Board further notes that the veteran has 
indicated he is in receipt of SSA disability benefits.  We 
observe that these records are not within the claims file, 
and there could be evidence in the veteran's records with SSA 
which could be helpful in ascertaining the nature and onset 
of his claimed disorders.  VA has a duty to assist in 
gathering SSA records when put on notice that the veteran is 
receiving such benefits.  Clarkson v. Brown, 4 Vet.App. 565 
(1993).  The duty to assist under 38 C.F.R. § 5107(a) also 
includes the duty to obtain SSA determinations and the 
medical records upon which such decisions are based.  Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  See also Murincsak v. 
Derwinski, 2 Vet.App. 363, 370-371 (1992), and Baker v. West, 
11 Vet.App. 163, 169 (1998), citing the Murincsak precedent 
and declaring that "[p]art of the Secretary's obligation is 
to review a complete record."  Accordingly, it is necessary 
to remand this case to request such records.

Furthermore, the Board notes that the record indicates the 
veteran clearly had extensive post-service industrial 
asbestos exposure, but it is unclear as to whether he was 
actually exposed to asbestos, in a way that could be 
causative of disability, during his military service.  Given 
this situation, the Board is in agreement with the veteran's 
representative that the case should be remanded in order to 
obtain the veteran's complete service personnel records, to 
include any performance evaluations, that may assist in 
determining whether, and to what extent, the veteran had 
asbestos exposure in service.

The Board further finds that the appropriate service 
department should be contacted to determine whether there is 
any record of asbestos being used or handled in such a way as 
to pose a health risk, at the units to which the veteran was 
assigned at Kirkland Air Force Base, in Greenland, and at 
Norton Air Force Base, at which locations he contends such 
exposure occurred.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Social Security 
Administration and request copies of any 
disability determination by that agency 
pertaining to the veteran, granting, denying, 
or terminating benefits, as well as any 
medical records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.

2.  In order to attempt to verify the 
veteran's claimed exposure to asbestos in 
service, the RO should contact the veteran and 
request that he furnish copies of any 
documents in his possession which indicate 
that his military duties included the handling 
of asbestos or working in the presence of 
asbestos in a form, or in such a way, as to 
pose a risk to health.  The veteran should be 
requested to provide copies of any such 
documents, to include any performance 
evaluation reports, commendations, awards, 
certificates, orders, or other documents that 
may be in his possession.

3.  In order to further attempt to verify the 
veteran's claimed asbestos exposure in 
service, the RO should request the veteran's 
complete service personnel records from the 
National Personnel Records Center (NPRC), to 
include any performance evaluation reports, 
commendations, awards, certificates, orders, 
or other documents that may reflect that the 
veteran's duties in service involved the 
handling of asbestos or working in the 
presence of asbestos in a form, or in such a 
way, as to pose a risk to health.

4.  In order to further attempt to verify the 
veteran's claimed asbestos exposure in 
service, the RO should contact the Department 
of the Air Force and request whether they have 
any information regarding the use of asbestos 
at water pollution distillation facilities, or 
the use of asbestos in other capacities in a 
form, or in such a way, as to pose a risk to 
health, at the units at which the veteran 
claimed he was exposed, specifically the 4915 
Installation Squadron at Kirkland Air Force 
Base, from May 1954 to  June 1954; the 6607 
Installation Squadron, operating in Greenland, 
from July 1954 to March 1955; and the HQ, 
2848th Air Base Wing Group, at Norton Air Force 
Base, from April 1955 to March 1956.

5.  Regarding all of the above requests for 
information, any responses received should be 
incorporated into the claims folder.  If the 
RO is unable to obtain any of the information 
requested, or if the RO does not receive a 
reply to any of the requests for information, 
the RO should so document this in the claims 
file.

6.  Upon completion of all the development 
requested hereinabove, as well as any further 
indicated development, the RO should review 
the veteran's claim of disability due to 
asbestos exposure.  If it is determined that 
the veteran was exposed to asbestos in a form, 
or in such a way, as to pose a risk to health, 
the RO should conduct additional development 
of the medical record, if appropriate.

7.  The RO should then review all the evidence 
and enter its determination with respect to 
the veteran's claim of pulmonary disability 
due to asbestos exposure.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


